      Case 1:19-cv-00853-HSO-JCG Document 6 Filed 07/07/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


 MARK JAMES                                    §                         PLAINTIFF
                                               §
                                               §
 v.                                            §     Civil No. 1:19cv853-HSO-JCG
                                               §
                                               §
 MEGAN J. BRENNAN, Postmaster                  §
 General United States Postal Service          §
 Southern Area Agency, et al.                  §                      DEFENDANTS




                ORDER OF DISMISSAL WITHOUT PREJUDICE

      This matter is before the Court sua sponte for case management purposes.

Based upon the record and relevant legal authority, and for the reasons that follow,

this matter will be dismissed without prejudice.

                                  I. BACKGROUND

      Plaintiff initiated this civil action on November 12, 2019, by filing a

Complaint [1] along with an Application [2] to Proceed in District Court Without

Prepaying Fees or Costs. On March 25, 2020, the Court entered an Order [5]

denying Plaintiff’s Application [2] and requiring Plaintiff to pay the $400.00 civil

filing fee to the Clerk of Court on or before April 24, 2020. See Order [5] at 3. The

Court cautioned Plaintiff that, if he failed to pay the $400.00 civil filing fee by that

date, this civil action may be dismissed without prejudice for Plaintiff’s failure to

prosecute and to abide by the Court’s Orders, without further notice to him. Id.
      Case 1:19-cv-00853-HSO-JCG Document 6 Filed 07/07/20 Page 2 of 3




To date, Plaintiff has not paid the civil filing fee, and since the Court entered its

Order [5], Plaintiff has not filed anything further in this case.

                                    II. DISCUSSION

      The Court has the authority to dismiss an action for a plaintiff’s failure to

prosecute or to obey a Court order under Rule 41(b) of the Federal Rules of Civil

Procedure and under the Court’s inherent authority to dismiss the action sua

sponte.   Link v. Wabash R.R., 370 U.S. 626, 630-31 (1962).      The Court must be

able to clear its calendars of cases that remain dormant because of the inaction or

dilatoriness of the parties seeking relief, so as to achieve the orderly and

expeditious disposition of cases.    Such a sanction is necessary in order to prevent

undue delays in the disposition of pending cases and to avoid congestion in the

calendars of the Court.   Id. at 629-30.

      The Court warned Plaintiff that failure to pay the required filing fee by the

Court’s deadline may result in this case being dismissed without prejudice, without

further notice to him. See Order [5] at 3. Plaintiff has failed to comply with the

Court’s Order [5] and has not paid the civil filing fee. Nor has Plaintiff filed

anything of record in this case since entry of that Order [5]. It is apparent from the

record that Plaintiff lacks interest in pursuing this case.

                                    III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, this case is

DISMISSED WITHOUT PREJUDICE for failure to prosecute and for failure to




                                            2
      Case 1:19-cv-00853-HSO-JCG Document 6 Filed 07/07/20 Page 3 of 3




obey an Order of the Court.   A separate final judgment will be entered pursuant to

Federal Rule of Civil Procedure 58.

      SO ORDERED AND ADJUDGED, this the 7th day of July, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                         3
